                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                       CIVIL MINUTES - GENERAL
 Case No.          CV 18-5986 FMO (MAAx)                                   Date   October 9, 2018
 Title             Jose Mendez v. Imad Toufic Slim dba Amigos Market



 Present: The Honorable             Fernando M. Olguin, United States District Judge
                  Vanessa Figueroa                                        None Present
                     Deputy Clerk                                    Court Reporter / Recorder
             Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                      None Present                                         None Present
 Proceedings:               (In Chambers) Order Re: Service of Complaint

          Plaintiff filed his Complaint on July 10, 2018, against Imad Toufic Slim dba Amigos Market
(“defendant”). (See Dkt. 1, Complaint). By order dated September 28, 2018, plaintiff was ordered
to show cause, on or before October 5, 2018, why this action should not be dismissed for lack of
prosecution for failure to complete service of the summons and complaint as required by Rule
4(m) of the Federal Rules of Civil Procedure.1 (See Dkt. 9, Court’s Order of September 28, 2018).
Plaintiff was admonished that “[f]ailure to file a timely response to th[e] Order to Show Cause may
result in the action being dismissed for lack of prosecution and for failure to comply with the orders
of the court[.]” (Id.); see also Fed. R. Civ. P. 41(b); Link v. Wabash R.R. Co., 370 U.S. 626, 629-
30, 82 S.Ct. 1386, 1388 (1962). On October 3, 2018, plaintiff filed a Response to Order to Show
Cause, (Dkt. 10, “Response”), stating that he provided his process server with the “summons and
complaint package” and information regarding defendant’s agent for service of process, (see id.
at ¶ 2), but plaintiff “still has not received any update [] from [the process server] regarding
service.”2 (See id. at ¶ 3). Plaintiff adds that his process server is “still in [the] process of properly
serving Defendant” and requests that the court “refrain from dismissing this action” since plaintiff
“is still diligently prosecuting the present action.” (Id. at ¶ 5).

      Absent a showing of good cause, an action must be dismissed without prejudice if the
summons and complaint are not served on a defendant within 90 days after the complaint is filed.
Fed. R. Civ. P. 4(m). Here, service has not been accomplished although it has been 90 days


         1
        Unless otherwise indicated, all “Rule” references are to the Federal Rules of Civil
Procedure.
         2
         Plaintiff adds that he “believes that the Court inadvertently and prematurely set its Order
to Show Cause [since i]t has not been ninety (90) days since the filing of the Complaint on July
10, 2018 and the deadline for the order to show cause is on October 05, 2018, which is still within
the ninety (90) days provided to Plaintiff to serve the Defendant.” (Dkt. 10, Response at ¶ 4).
However, the court’s order admonished plaintiff that “[t]he court may dismiss the action prior to the
90 days. . . if plaintiff(s) has/have not diligently prosecuted the action.” (Dkt. 9, Court’s Order of
September 28, 2018).
CV-90 (10/08)                              CIVIL MINUTES - GENERAL                                Page 1 of 2
                               UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES - GENERAL
 Case No.        CV 18-5986 FMO (MAAx)                                   Date   October 9, 2018
 Title           Jose Mendez v. Imad Toufic Slim dba Amigos Market

since plaintiff filed his Complaint. (See Dkt. 1, Complaint). Plaintiff states that his process server
is still in the process of serving defendant “in a good faith effort and diligence to properly serve
Defendant[,]” and that plaintiff “is still diligently prosecuting the present action.” (Dkt. 10,
Response at ¶ 5). While the court notes the tension between these representations and plaintiff’s
representation that he “still has not received any update” from his process server “regarding
service[,]” (id. at ¶ 3), the court will grant plaintiff one final opportunity to comply with Rule 4(m).

         Based on the foregoing, IT IS ORDERED THAT:

         1. Plaintiff shall file a proof of service no later than November 2, 2018.

       2. Plaintiff is admonished that failure to file a proof of service by the November 2, 2018,
deadline will result in the action being dismissed without prejudice for failure to effect service, for
lack of prosecution and/or failure to comply with the orders of the court. See Fed. R. Civ. P. 4 &
41(b); Link, 370 U.S. at 629-30, 82 S.Ct. at 1388.

      3. The Order to Show Cause Re: Dismissal Re: Lack of Prosecution, is hereby continued
pending compliance with paragraph one above.


                                                                                  00       :     00

                                                        Initials of Preparer             vdr




CV-90 (10/08)                           CIVIL MINUTES - GENERAL                                 Page 2 of 2
